Citation Nr: 0518850	
Decision Date: 07/12/05    Archive Date: 07/20/05

DOCKET NO.  04-16 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1964 to July 1966.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a May 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in January 2004, 
a statement of the case was issued in April 2004 and a 
substantive appeal was received in April 2004.  

In April 2005, the veteran appeared before the undersigned 
Acting Veterans Law Judge at travel board hearing held at the 
Portland, Oregon, RO.  


FINDING OF FACT

Hepatitis C is related to the veteran's active duty service.


CONCLUSION OF LAW

Hepatitis C was incurred during the veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Turning to the evidence of record, current medical treatment 
records clearly show that the veteran has been diagnosed with 
Hepatitis C.  The veteran has claimed that his current 
Hepatitis C is a result of tattoos he received in service.  
The veteran's July 1966 separation examination shows that the 
veteran had three tattoos.  There are several copies of the 
veteran's January 1964 entrance examination.  One copy does 
not note any tattoos, but one copy has a handwritten note 
which identifies the same three tattoos recorded by the 
separation examination.  The veteran vehemently claims that 
he did not have any tattoos upon entry into service and that 
the January 1964 examination report with the handwritten note 
is incorrect.

To support his contentions, the veteran submitted statements 
from his mother and brother, dated in June 2003, which state 
that the veteran did not have tattoos prior to entry into 
service.  The statement from the veteran's brother notes that 
he actually served on the same ship as the veteran and he 
vividly recalled the veteran getting tattoos during active 
duty service.  The veteran also submitted photos of himself 
from June and July 1964 which show no visible tattoos on his 
body.  Finally, the veteran testified at his April 2005 
hearing that he had no tattoos prior to active service and 
the Board finds his testimony credible.  After resolving all 
benefit of the doubt in favor of the veteran under 
38 U.S.C.A. § 5107(b), the Board finds that the veteran did 
not have tattoos prior to active service and obtained tattoos 
during his active service.

The Board next turns to the issue of whether or not the 
veteran's current Hepatitis C is etiologically related to his 
active duty service.  The only medical evidence of record 
which addresses this issue is the April 2003 VA examination 
report which notes that the veteran received tattoos in 
service and states that the veteran's Hepatitis C was more 
likely than not contracted while on active duty service.  
There are no contrary medical opinions of record.  As such, 
the Board finds that entitlement to service connection for 
Hepatitis C is warranted.  

In closing, the Board acknowledges the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and implementing regulations at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  The 
Board also acknowledges that various judicial decisions have 
addressed the notice and assistance requirement of VCAA.  See 
generally See Quartuccio v. Principi, 16 Vet.App. 183 (2002); 
Charles v. Principi, 16 Vet.App. 370 (2002); Huston v. 
Principi, 17 Vet.App. 195, 202 (2003); Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003).  However, in view of the decision in this appeal, 
which constitutes a full grant of the benefit sought, there 
can be no detriment to the veteran as a result of any VCAA 
deficiencies.  


ORDER

Entitlement to service connection for Hepatitis C is granted.



	                        
____________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


